El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Solicita la parte apelada en este caso la desestimación del recurso, basándose en que la sentencia recurrida no es apela-ble y en que si lo fuera la apelación se estableció después de vencido el término de ley. La parte apelante se opuso a la moción de desestimación.
*358La sentencia recurrida se dictó resolviendo definitiva-mente un pleito sobre injunction para recobrar la posesión, tramitado de acuerdo con las leyes especiales Nos. 43 de 1913 y 11 de 1917 y se alega que porque en la ley especial no se otorga expresamente el recurso de apelación, éste no existe. No tiene razón el apelado. Es claramente aplicable el ar-tículo 295 del Código de Enjuiciamiento Civil que dispone que: “Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los siguientes casos: 1. De una sentencia definitiva pronun-ciada en un pleito o procedimiento especial,.”
Tampoco tiene razón la parte apelada en su segunda contención. El heclio de que la sentencia se dicte en corte abierta no releva al secretario de cumplir con el deber de notificar la sentencia a la parte perjudicada, que le impone la sección 2 de la ley de 9 de marzo de 1911 para enmendar los artículos 92, 123, 227 y 299 del Código de Enjuiciamiento Civil, Comp. 1911, p. 902. El término para apelar no se cuenta a partir del pronunciamiento sino del archivo con los autos de la copia de la notificación de la sentencia. Y contado así el término en este caso, resulta que la notificación de apelación se archivó en tiempo. La Ley No. 33 de 1915 que invoca el apelado, no es aplicable. Se dictó para los casos que él mismo especifica y éste no es uno de ellos.

Debe declararse no haber lugar a la desestimación solici-tada.

El Juez Asociado Señor Wolf no intervino.